Pee Curiam.
This is a rule to show cause why a writ of mandamus should not issue.
The relator is a constable of the county of Hudson attached to the District Court of the first judicial district of that county, and is the acting sergeant-at-arms of that court.
Under chapter 303 (Pamph. L. 1923) the salary of the sergeants-at-arms of District Courts, in counties of the class of Hudson, is $1,500 per year.
Such act further provides: "That if there are any constables in any of the aforesaid counties now acting as such sergeant-at-arms, they shall receive the same compensation as herein provided for, for sergeants-at-arms. Said sums to he paid semi-monthly, by the county treasurer of any county in which the judicial district may he established.”
From the stipulated facts relator is entitled to the benefit of the foregoing statute, and on August 1st, 1933, presented to respondents a certificate of his appointment as constable acting as sergeant-at-arms of the aforesaid District Court or *216payroll in the form required by respondents showing the salary of $63.50 for the term from July 15th, 1923, to August 1st, 1923, and' requested respondents to certify the said salary and direct the county treasurer of Hudson county to pay the same. This respondents refused to do, and hence this application for a writ of mandamus to compel such certification.
We think relator is clearly entitled to a peremptory writ of mandamus, and such writ may therefore be issued.